DETAILED ACTION
Claims 1-10 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (U.S. Patent Application Publication 2006/0011575) in view of CHIU et al (U.S. Patent 6,777,340).
With regards to claims 1 and 10, Chung discloses a method for preparing precise pattern of integrated circuit, comprising the steps: (S1) fabricating a first pit trench or circular through hole structure by lithography and etching (Paragraphs [0017]-[0019] Figure 1A forming exposed region 120 through pattern 108); (S2) forming convex trenches (110) on a hard mask (107) of a dielectric layer (105) at a bottom sidewall of the plurality of first pitch trench or circular through hole structures by a plasma etching process (Paragraphs [0019]-[0022] discloses forming micro-trenches 110 on the sidewall at the bottom of the structure); (S4) opening the hard mask (107) of the dielectric layer (105) at the convex trenches (S5) preparing a plurality of second pitch trench or circular through hole structures in the dielectric layer (Figures 1C-1E Paragraphs [0021]-[0025] disclose etching micro-trenches into the underlying layers).
Chung does not explicitly disclose fabricating a plurality of first pith trench or circular through hole structures with a first hard mask in a first dielectric layer through lithography and etching; and removing the first dielectric layer wherein the steps of the method can be repeated several times to further reduce a pitch of the integrated circuit pattern.
Chiu discloses a method of etching ultra-small patterns comprising a substrate comprising a silicon base (10) and first hard mask (18) made from a material such as silicon nitride, second hard mask (20) made from a material such as silicon oxide and antireflective coating (22) made from a material such as silicon oxynitride (Fig 7 Col. lines 1-22); wherein the photoresist is patterned to provide a plurality of openings (Col. 6 lines 23-26); wherein the photoresist pattern may be used to pattern the underlying silicon oxynitride and silicon oxide layer (Col. 6 lines 27-34) and etching the underlying silicon nitride layer wherein the layer may be etched using a combination of layers or after the photoresist and ARC are removed (Figure 3 Col. 4 line 65 – Col. 5 line 3; Col. 6 lines 35-44) ; subsequent to etching the underlying silicon substrate with the silicon nitride hardmask (Figure 4-5 Col. 5 lines 4-14; Col. 6 lines 39-46). 
As such Chung as modified by Chiu a method for preparing precise pattern of integrated circuit (Chung Paragraphs [0002], [0005]-[0006]), comprising the steps: (S1) fabricating a plurality of first pitch trench or circular through-hole structures with a first hard mask in a first dielectric layer by lithography and etching (Chung: Paragraphs [0017]-[0019] Figure 1A forming exposed region 120 through pattern 108 Chui: Figs 7-11 Col. lines 1-45 discloses forming a pattern through a photoresist, ARC and silicon oxide layer into a silicon nitride layer); (S2) forming convex trenches on a second hard mask of a second dielectric layer at a bottom side wall of the plurality of first pitch trench or circular through-hole structures by a plasma etching process; (S4) opening the second hard mask of the second dielectric layer at the convex trenches (Chung Paragraphs [0019]-[0022] discloses forming micro-trenches 110 on the sidewall at the bottom of the structure); (S5) preparing a plurality of second pitch trench or circular through-hole structures in the second dielectric layer (Chung Figures 1C-1E Paragraphs [0021]-[0025] disclose etching micro-trenches into the underlying layers Chui Figure 4-5 Col. 5 lines 4-14; Col. 6 lines 39-46). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.05(IV)(C). While Chung as modified by Chui does not explicitly disclose removing the first dielectric layer prior to opening the second hard mask; the prior art discloses a step of removing the dielectric layer and patterning the underlying layers (Chung Paragraphs [0028] Chui Figure 4-5 Col. 5 lines 4-14; Col. 6 lines 39-46) rendering obvious Applicant’s claimed limitation. In addition, Chung as modified by Chui discloses wherein the micro-trenches can be formed in order to form the desired pitch (Paragraph [0023]-[0024]) and it would have been prima facie obvious to one of ordinary skill in the art to repeat the steps absent a showing of new or unexpected results (MPEP 2144.05(IV)(C), 2144.05(VI)(B)). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chung to include the first hardmask layer and first dielectric layer as rendered obvious by Chui because the reference of Chui teaches the additional layers provide for the patterning of underlying silicon containing layers without tiling of the photoresist (Col. 2 lines 19-30). 
With regards to claim 2, the modified teachings of Chung render obvious wherein the first dielectric layer and the second dielectric layers are SiO2, SiN or other non-conductors (Chiu Col. 6 lines 1-17 discloses the layers may be silicon oxide, silicon nitride, silicon oxynitride Chung Paragraphs [0017]-[0018] discloses silicon oxide and silicon nitride material layers).
With regards to claim 9, the modified teachings of Chung render obvious wherein the second pitch of each of the second pitch trenches or circular through hole structures reduced by at least half or more (Chung Paragraphs [0024], [0028]) which renders obvious wherein a second pitch of each of the second pitch trench or circular through-hole structures reduce more than 1/3 of a first pitch of each of the first pitch trench or circular through-hole structures. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (U.S. Patent Application Publication 2006/0011575) in view of CHIU et al (U.S. Patent 6,777,340), as applied to claims 1-2 and 9-10, in further view of SASANO et al (U.S. Patent 8,133,817).
With regards to claim 3, the modified teachings of Chung render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Chung do not explicitly discuss wherein each of the aspect ratio of the trench or circular through hole structures is greater than or equal to 2.
However, the modified teachings of Chung disclose wherein the structure comprises a shallow trench isolation (Chiu Col. 5 lines 60-67). Sansano discloses wherein a shallow trench isolation are structures having aspect ratios of about 3:1 to about 12 (Col. 3 lines 21-24) which renders obvious wherein each of the aspect ratio of the trench or circular through hole structures is greater than or equal to 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Chung to include the aspect ratio as rendered obvious by Sansano because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired structure using the aspect ratio structures as rendered obvious by Sansano. MPEP 2143D

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (U.S. Patent Application Publication 2006/0011575) in view of CHIU et al (U.S. Patent 6,777,340), as applied to claims 1-2 and 9-10, in further view of TAO et al (U.S. Patent 6,828,248).
With regards to claims 7 and 8, the modified teachings of Chung render obvious the limitations of claim 1 as previously discussed.
However modified teachings of Chung are silent as to wherein the first dielectric layer is removed by chemical mechanical grinding process in step (S3) and wherein a fluorine base plasma etching process is adopted in step (S4).
Tao discloses a method for etching pattering a hardmask structure comprising etching a silicon nitride hardmask with a fluorine containing plasma and using a CMP process to remove overlying oxide layers and hardmask layer (Col. 3 lines 10-35, 50-67, Col. 4 lines 33-47) which renders obvious wherein the first dielectric layer is removed by chemical mechanical grinding process in step (S3) and wherein a fluorine base plasma etching process is adopted in step (S4).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Chung to etching and polishing parameters as rendered obvious Tao because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired structure etching and polishing as rendered obvious by Tao. MPEP 2143D

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713